DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  DANIEL ROBERT DANGERFIELD,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-61

                              [July 11, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case No.
312018CF000285A.

  Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ, J. and BOATWRIGHT, JOE, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.